DETAILED ACTION
	The following action is in response to application 17/023,549 filed on September 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle failure-factor apparatus as claimed, and particularly wherein the failure-causing-driving-state specifying portion specifies the pre-failure driving state as the failure-causing driving state, when determining that the peculiarity present in the pre-failure driving state of the vehicle is substantially identical with the peculiarity present in the pre-failure driving state of each of the at least one other vehicle, and wherein the peculiarity-presence determining portion determines whether the peculiarity has been present or absent in the pre-failure driving state of the vehicle, depending on whether a frequency distribution of the pre-failure driving state of the vehicle is deviated from a frequency distribution of a non-failure driving state that is the certain driving state of each of a plurality of vehicles including the at least one other vehicle in a non-failure case in which the certain control operation is executed satisfactorily in the each of the plurality of vehicles, and including the remaining controls of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi ‘428 has been cited to show a similar apparatus wherein a peculiarity during a vehicle failure is sensed (paragraph 31); a driving state of the vehicle is tested during said failure (paragraph 36); the peculiarity is tested to see if it has been present for a certain time before failure (paragraph 21) and checks the driving state of other failed vehicles 107.
Jung ‘891 has been cited to show a similar apparatus wherein if a vehicle fails BV, a peculiarity is tested for S102, and checks the peculiarity duration S105, and senses if similar conditions are in other vehicles.
Richter ‘785 has been cited to show a similar apparatus wherein a peculiarity is sensed for when a failure occurs in a vehicle, and similar peculiarities and driving states of other vehicle are tested for (Fig. 8).
Kim ‘336 has been cited to show a similar apparatus wherein a peculiarity is sensed S14; the vehicle driving state S12; vehicle states of other vehicles with the same peculiarity S17; the driving conditions of the multiple vehicles S18, and the patterns of change with the failures S16 in the multiple vehicles.
	Tang ‘636 has been cited to show a similar apparatus with a fault detection 108, the vehicle states during fault detection (paragraphs 24-25), multiple vehicles 102 and checking for similar faults in the vehicles 323.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 11, 2022